DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 11/30/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 11/30/2020 appears to be acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, the reference numeral “4” in line 3 was not deleted like all other reference numerals—if this was intentional or desired, there is no need for correction.  Appropriate correction is required.
7 is objected to because of the following informalities:  “in the bottom” should be “in the bottom of the nacelle” (antecedent basis).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 6 cannot be ascertained because “the safety platform” lacks antecedent basis.  For examination purposes “the safety platform” is interpreted as “a safety platform.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 11, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-patent literature to Weston in view of Stommel DE 102006034299.

Re claim 1, Weston (see the Fig. on the first page) teaches a multirotor wind turbine comprising: a tower extending in a vertical direction from a tower bottom to a tower top; at least two energy generating units, each energy generating unit holding a rotor arranged to rotate a drive train and each energy generating unit comprising a nacelle forming an interior space for the drive train; a load carrying structure extending transverse to the vertical direction and carried by the tower, the load carrying structure arranged to carry the at least two energy generating units; and at least one escape route extending between a start and an exit; wherein the load carrying structure forms at least a first section of the escape route (the walkways with handrails shown proceeding from the tower to the nacelles) from the start to an intermediate location.
Weston does not specifically teach wherein the wind turbine further comprises an escape opening in the nacelle, the escape opening leading from the interior space to a passage structure and the passage structure extending from the escape opening to the start of the escape route.
Applicant (and/or the inventors) is in the unique position of best knowing what is and is not disclosed by Weston, because Weston describes Applicant’s work.  If Applicant is aware of any use of the device shown by Weston that would reasonably be considered a public use (such as connection to a public grid) or sale of the device (MPEP 2152.02(c-d)), then details of the 
Stommel teaches wherein the wind turbine further comprises an escape opening in the nacelle, the escape opening leading from the interior space to a passage structure and the passage structure extending from the escape opening to the start of the escape route (as in Fig. 1).  More specifically, Stommel teaches an interior of a nacelle that may be accessed and traversed upwardly to a platform above the nacelle, for the purpose of assisting maintenance personnel when examining and performing work on the wind turbine, which would be appreciated by someone having ordinary skill in the wind turbine art.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Weston with “wherein the wind turbine further comprises an escape opening in the nacelle, the escape opening leading from the interior space to a passage structure and the passage structure extending from the escape opening to the start of the escape route” as taught by Stommel, in order to afford maintenance access within and on top of the nacelle.  Adding a simple set of stairs or ladder that would constitute the passage structure, as well as one or more hatch openings, is considered reasonably obvious in light of Stommel.



Re claim 8, Weston and Stommel teach claim 1 and Weston further teaches
wherein the load carrying structure comprises: a first load carrying arrangement extending outwards on a left side of the tower: and a second load carrying arrangement extending outwards on a right side of the tower:
each load carrying arrangement comprising a primary structure attached to the tower in a lower interface and extending between the lower interface and a corresponding one of the at least two energy generating units and a tension arrangement, the tension arrangement comprising at least one secondary structure attached to the tower in an upper interface and extending above the primary structure between the upper interface 

Re claim 11, Weston and Stommel teach claim 1 and Weston appears to further teach claim 11 (see Fig. on p. 1).

Re claim 12, Weston and Stommel teach claim 1 and Weston appears to further teach claim 12 (see Fig. on p. 1).  For example, a helicopter could pick up an operator from the tower top.

Re claim 17, Weston and Stommel teach claim 1 and Weston further teaches comprising at least two escape routes (from opposite sides of the tower, at least).

Re claim 20, Weston and Stommel teach claim 1 and Weston further teaches claim 20 (see Fig. on p. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Non-patent literature to Weston in view of Stommel DE 102006034299, and further in view of Kammer US 20150050143.

Re claim 18, Weston and Stommel teach claim 1.  Neither teaches claim 18.  However, claim 18 is broad and appears to be taught by a generic warning system, as .

Allowable Subject Matter
Claims 5, 7, 9-10, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 5, an escape opening in the bottom of the nacelle of Weston does not appear to be necessary or obvious to a person having ordinary skill in the art because the escape route would most logically proceed along the pathways provided.  The same is true for claim 7. 
In claim 9, there does not appear to be an escape route on the secondary structure disclosed by the prior art.  Claim 10 depends from claim 9.
In claim 13, the internal primary structure is considered novel and nonobvious.  Claims 14-16 depend from claim 13.
In claim 19, the recommended escape route is not considered taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150115614 teaches a similar multirotor wind turbine (for claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MICKEY H FRANCE/Examiner, Art Unit 3746